Citation Nr: 0914584	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
operative residuals of right knee chondromalacia with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from April 1977 to April 
1997.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2008, at which time it was remanded 
for further development.  Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the 10 percent 
rating for post operative residuals of right knee 
chondromalacia with degenerative joint disease.  Thereafter, 
the case was returned to the Board for further appellate 
action.

After reviewing the record, the Board finds that still-
additional development is warranted.  Accordingly, the appeal 
is REMANDED to the RO via the AMC.  VA will notify the 
Veteran if further action is required.

As noted in June 2008, the Veteran is in receipt of a 
separate rating based on right knee instability.  However, 
that rating is not on appeal.  Hence, the Board may not 
exercise jurisdiction over it, and it will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2008); 
38 C.F.R. § 20.101 (2008).  


REMAND

The Veteran argues that the 10 percent rating assigned for 
chondromalacia of the right knee with degenerative joint 
disease does not adequately reflect the level of impairment 
caused by that disorder.  Therefore, he maintains that an 
increased rating is warranted.

After reviewing the record, the Board finds that the case is 
not yet ready for consideration by the Board.  Accordingly, 
additional development is required prior to further action by 
the Board.

In March 2009, after the RO transferred the case to the 
Board, the Board received evidence from the Veteran 
reflecting his treatment for right knee disability.  That 
treatment was provided from May to August 2008 at the Cape 
Fear Orthopaedic Clinic.  

The additional evidence appears to be relevant to the issue 
on appeal; however, it has not yet been considered by the RO.  
In this regard, the Veteran has not fully waived his right to 
have that evidence considered by the RO prior to the Board.  
38 C.F.R. § 20.1304 (2008).  Therefore, the Board must remand 
the case to the RO for the following actions:

1.  The RO must review all of the 
relevant evidence of record, including, 
but not limited to, that reflecting the 
Veteran's treatment for right knee 
disability from May to August 2008 at the 
Cape Fear Orthopaedic Clinic.  The RO 
must then undertake any necessary 
development, such as scheduling any 
indicated VA examinations. 

2.  When the foregoing actions have been 
completed, the RO must readjudicate the 
issue of entitlement to a rating in 
excess of 10 percent for the post 
operative residuals of right knee 
chondromalacia with degenerative joint 
disease.  If the RO is not able to fully 
grant the benefit sought, the appellant 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  However, the 
Veteran is advised that he has the right to submit 


any additional evidence and/or argument on the matters the 
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




